Citation Nr: 1700144	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-02 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for occlusion and stenosis, carotid artery, claimed as blood clot in the neck, to include as secondary to residuals of removal of a right mandibular gland. 

2. Entitlement to service connection for a heart disability, claimed as chest pain and taking heart pills, to include as secondary to residuals of removal of right mandibular gland, and/or in-service exposure to asbestos and chemicals. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In a September 2010 rating decision, the RO denied service connection for a blood clot in the neck and a heart condition. By an April 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. 

In August 2013, the Veteran testified by video before the undersigned Acting Veterans Law Judge. 

These matters were remanded in February 2015 for further development. 

In September 2015, a rating decision was issued by the RO granting service connection for bilateral hearing loss and tinnitus. These matters are no longer before the Board. 

In September 2015, a supplemental statement of the case (SSOC) was issued further denying the claims for a blood clot in the neck and a heart condition. 






FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between any in-service event, to include jaw surgery, and the Veteran's current conditions relating to his carotid artery. 

2. The weight of the evidence is against finding that the Veteran has a current heart disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for occlusion and stenosis of the carotid artery are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in June 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pertinent to the issues decided herein, in February 2015, these claims were remanded to obtain the Veteran's SSA records and most recent treatment records. For the blood clot in the neck, the Veteran was to be afforded with a VA examination and a medical opinion as to whether the Veteran's occlusion and stenosis, carotid artery is related to or aggravated by his removal of the right mandibular gland. For the heart condition, the claim was remanded for the RO to conduct development to determine the Veteran's in-service exposure to asbestos and to obtain a sufficient medical opinion as to whether any diagnosed heart disability is related to in-service exposure to asbestos and chemicals or is related to or aggravated by the removal of the Veteran's right mandibular gland. 

Pursuant to the February 2015 Board remand, in April 2015, the Social Security Administration sent a notice to the AOJ that the Veteran had filed a claim for disability but never submitted medical records and therefore no records exist. Additionally a VA Form 27-0820, noted that the Veteran's DD-214 noted specialty number SH-000 and the asbestos MOS handout noted exposure was minimal for asbestos. Finally, the Veteran was provided with two VA examinations that considered all the relevant evidence. Accordingly, the Board finds that VA at least substantially complied with the February 2015 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A. Blood Clot in Neck. 

The Veteran currently has diagnoses of occlusion and stenosis of the left carotid artery without cerebral infarction and a left carotid endarterectomy. Therefore, element (1) of service connection is satisfied. 

The weight of the evidence is against finding a nexus between the Veteran's in-service jaw surgery and the current conditions in his carotid artery. Moreover, the weight of the evidence is against finding direct service connection between any in-service event and the Veteran's current conditions. 

Service treatment records are devoid of complaints, findings, or evidence of clinical treatment relating to blood clots in the neck. The Veteran had a removal of a right submandibular gland in 1978 at a VA facility. The Veteran reported that he started smoking a pack or two a day at age 21 and quit in 2009. The Veteran was diagnosed with hypertension and hyperlipidemia in 2001 and diabetes mellitus in 2002.  In 2004, the Veteran was diagnosed with occlusion and stenosis of the left carotid artery. 

The August 2015 examiner opined that the left carotid stenosis was caused by atherosclerosis. Moreover, the atherosclerosis of the left carotid artery was related to tobacco use, hypertension, hyperlipidemia and diabetes. Finally, the examiner opined that there is no causal relationship between the surgery to remove the submandibular gland under the right jaw in 1978 and the left carotid stenosis in 2004. The VA examiner's opinion was thorough and considered the Veteran's medical history and lay complaints. It was well-reasoned with a clear rationale. Moreover, there is no evidence to the contrary to suggest that the Veteran's current conditions are related either to service or to his in-service jaw surgery. Therefore, the claim must be denied. 

B. Heart Condition 

The Veteran asserts entitlement to service connection for a heart disability on the basis that he has experienced chest pain and takes medication for his heart. He also maintains that he was exposed to asbestos and chemicals while aboard a ship in service. He also asserts that his heart disability is related to or aggravated by the removal of his right mandibular gland. 

The Veteran currently has no diagnosis of a heart disease. He also has no diagnosis of asbestosis. The August 2015 VA examiner opined that the Veteran's heart conditions do not qualify under the generally accepted medical definition of ischemic heart disease, congestive heart failure, cardiac arrhythmia, a heart valve condition or an infectious cardiac condition. The examiner also noted that no continuous medication is required to control the Veteran's heart condition. Additionally, the Veteran's heart rate was 6 0 with regular rhythm noted, the heart sounds were normal and the peripheral pulses were normal, the EKG was normal in 2014 and the chest x-ray was normal in 2013. Since there is no diagnosed heart disability, the Veteran does not satisfy element (1) of service connection and therefore the claim must be denied. 
 
ORDER


Entitlement to service connection for occlusion and stenosis, carotid artery, claimed as blood clot in the neck, to include as secondary to residuals of removal of a right mandibular gland is denied. 

Entitlement to service connection for a heart disability, claimed as chest pain and taking heart pills, to include as secondary to residuals of removal of right mandibular gland, and/or in-service exposure to asbestos and chemicals is denied.  




____________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


